     Case 1:15-cv-00718-SB Document 78 Filed 08/05/21 Page 1 of 1 PageID #: 567




                                SEITZ VAN OGTROP & GREEN, P.A.
                                        ATTORNEYS AND COUNSELORS AT LAW

BERNARD A. VAN OGTROP                    Writer's Direct Dial: (302) 888-7606               JAMES S. GREEN, JR.
R. KARL HILL                         Writer's E-Mail Address: jtgreen@svglaw.com               JARED T. GREEN
                                                   www.svglaw.com

                                                August 5, 2021


   VIA CM/ECF
   The Honorable Stephanos Bibas
   James A. Byrne United States Courthouse
   601 Market Street
   Philadelphia, PA 19106

                                     JOINT STATUS REPORT

           Re:    Parkell v. Frederick, et al.
                  15-cv-00718 SB

   Dear Judge Bibas:

          Undersigned counsel have conferred regarding the possibility of mediation
   and have concluded that it will likely not be fruitful. As such, the parties intend to
   proceed to trial on October 18, 2021. Counsel will confer shortly regarding pre-
   trial deadlines.

           Counsel is available at the Court’s convenience.

           Respectfully,                                           Respectfully,

           /s/ Jared T. Green                                      /s/ Robert Kliener

           JARED T. GREEN                                          ROBERT KLIENER
           Attorney for Plaintiff                                  Attorney for Defendants


   JTG/cw


    222 DELAWARE AVENUE, SUITE 1500 | P.O. BOX 68 | WILMINGTON, DE 19899 | 302 888-0600 | FAX: 302 888-0606
